DETAILED ACTION
This is a first action on the merits addressing the disclosure provided 20 May 2020.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending and examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Below is a reproduction of applicant’s claims with the examiner’s comments in bold italics.  The examiner will not provide each instance of the same rejection for brevity.

Claim 1: A storage system comprising a storage grid structure and multiple (“multiple” is indefinite as no metes and bounds are provided to determine what an upper bound may be for “multiple”) remotely operated storage bin handling vehicles, the storage grid structure comprises a first and a second type of vertical storage column profiles defining multiple storage columns in which storage bins can be stored one on top of another in vertical stacks, the storage column profiles are interconnected at their top ends (lacks antecedent basis) by rails forming a horizontal rail grid upon which the bin handling vehicles may move in two perpendicular directions, 
wherein the first type of storage column profiles has a cross-section comprising a hollow centre section and four corner sections, each corner section (lacks antecedent basis) comprises two perpendicular bin guiding plates for accommodating a corner of a storage bin, and
wherein the second type of storage column profiles has a cross-section comprising a hollow centre section having at least two connecting elements, and at least one corner section, the corner section (indefinite as to whether this is the corner section of the first or second type of storage column) comprises two perpendicular bin guiding plates (indefinite for the same reason as “corner section”) for accommodating a corner of a (indefinite as to whether this is the same or different corner previously referenced), 
wherein the storage grid structure comprises a grid supporting structure comprising at least some of the second type of storage column profiles interconnected, via their (pronouns should not be used in place of the actual language of the limitation) connecting elements, by vertically inclined support struts (the language of this paragraph is indefinite as to how specifically the profiles are interconnected and how the support struts interrelate with the grid structure).  

Claim 2: A storage system according to claim 1, wherein the support struts have a width allowing them to be connected to a connecting element (indefinite if this is the same or different connecting element) without crossing a plane of an adjacent bin guiding plate (indefinite as to the orientation of the plane), such that any support strut (lacks antecedent basis) 34392813First Preliminary Amendmentconnected to a second type of storage column profile will not interfere with a storage bin whose corner (indefinite as to whether this is the same or different bin previously referenced) is accommodated by a corner section (indefinite for reasons previously provided) comprising the adjacent bin guiding plate.  

(lacks antecedent basis), wherein two bin guiding plates (lacks antecedent basis so indefinite as to whether these are the same or different plates previously referenced), one of each of the two corner sections, are parallel and extend in the same direction forming a recess delimited by the two bin guiding plates (indefinite as to which plates are referenced) and an external surface of the centre section, and the recess has a width suitable for accommodating one of the inclined support struts.
  
Claim 5: A storage system according to claim 1, wherein the second type of storage column profiles comprises four connecting elements, and four corner sections, each of the connecting elements is arranged in a recess delimited by two parallel bin guiding plates, and each recess has a width suitable for accommodating one of the inclined support struts.  The claim is replete with issues previously addressed which will not be addressed here for brevity.  

Claim 6: A storage system according to claim 1, wherein each of the support struts comprises a first connecting end and a second 34392814connecting end for interconnecting two separate second The claim is replete with issues previously addressed which will not be addressed here for brevity.  

  
Claim 7: A storage system according to claim 6, wherein each connecting end has a hole for connecting the end to a connecting element of a second type of storage column profile by use of a T-bolt.  The claim is replete with issues previously addressed which will not be addressed here for brevity.  
 
Claim 9: A storage system according to claim 1, wherein a first wall-shaped framework of the storage grid structure comprises at least some of the second type (indefinite as to the metes and bounds of “some”) of storage column profiles interconnected, via their connecting elements, by vertically inclined support struts; the support struts are preferably arranged (“preferably” is indefinite as it is unclear if the language following this limitation is actually required) in a line and extending from a position at an upper corner of the first framework towards a base of the storage grid structure.  

Claim 10: A storage system according to claim 1, wherein a second wall-shaped framework of the storage grid structure, (indefinite as this limitation is initially provided in claim 9, which is not in the chain of claim dependency), comprises at least some of the second type of storage column profiles interconnected, via their connecting elements, by vertically inclined support struts; the support struts are preferably arranged in a line and extending from a position at an upper corner of the second framework 34392815First Preliminary Amendmenttowards the base of the storage grid structure, and the first and second wall-shaped framework have one of the second type of storage column profiles in common.  The claim is replete with issues previously addressed which will not be addressed here for brevity.  
 

Claim 11: A storage system according to claim 1, wherein the storage grid structure have at least one storage column (indefinite as “storage column” as already been provided so it is unclear if this is the same or different column) comprising four of the second type of storage column profiles interconnected by multiple vertically inclined support struts.  

Claim 13: A storage system according to claim 12, wherein the attachment grooves (indefinite as “grooves” or “ribs” are provided so it is unclear if grooves are actually required based on the claim language) comprise parallel lips extending from an external surface of the centre section.
  
Claim 14: A storage system according to claim 12, wherein the attachment ribs (indefinite as “grooves” or “ribs” are provided so it is unclear if ribs are actually required based on the claim language) comprise a flared connecting portion distal to an external surface of the centre section.
  
Claim 15: A storage column for a storage system according to claim 1, comprising four of the second type of storage column profiles interconnected, via their connecting elements, by vertically inclined support struts.  The claim is replete with issues previously addressed which will not be addressed here for brevity.  Further, this claim is indefinite as the preamble is directed to a column, not a system, yet it is in dependent form.  The claim is interpreted as though it is independent.  

34392816	Claim 16: A storage column profile for a storage system according to claim 1, wherein the cross-section of the storage column profile comprises a hollow centre section, at least two connecting elements, and at least one corner section, 
wherein the connecting elements are arranged in, or at, the centre section; and 
The claim is replete with issues previously addressed which will not be addressed here for brevity.  Further, this claim is indefinite as the preamble is directed to a column profile, not a system, yet it is in dependent form.  The claim is interpreted as though it is independent.  
  
Claim 17: A storage column profile according to claim 16, comprising four connecting elements and four corner sections, 
wherein each of the connecting elements is arranged in a recess delimited by two of the corner sections.  The claim is replete with issues previously addressed which will not be addressed here for brevity.    

Claim 18: A storage column profile according to claim 17, wherein each recess is delimited by two parallel bin guiding plates, one bin guiding plate from each of the two corner sections delimiting the recess.  The claim is replete with issues previously addressed which will not be addressed here for brevity.   

Claim 19: A storage column profile according to claim 16, wherein the connecting element (indefinite as a plurality of connecting elements is initially claimed) is an attachment groove comprising parallel lips extending from an external surface of the centre section.  The claim is replete with issues previously addressed which will not be addressed here for brevity.  
  
Claim 20: A storage column profile according to claim 16, wherein the connecting element is an attachment rib.  The claim is replete with issues previously addressed which will not be addressed here for brevity.  

Those claims listed under this heading but not directly addressed are rejected as being dependent from a rejected claim, either directly or indirectly.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Profiles et Tubes de L’Est, hereafter Profiles, (GB 1,503,588).

Claim 16: Profiles discloses a storage column profile for a storage system according to claim 1 (see explanation above for how this language is interpreted), wherein the cross-section of the storage column profile comprises a hollow centre section (Fig. 3: 8), at least two connecting elements (not labeled in Fig. 8 but equating to 2-6 as shown in Fig. 1), and at least one corner section (outer surfaces of edge 8 forming the column), 
wherein the connecting elements are arranged in, or at, the centre section (as shown portions 2-6 are at the center section); and 
wherein the corner section comprises two perpendicular bin guiding plates (corners of profile of 8) for accommodating a corner of a storage bin (“for accommodating…” is considered .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ocado Innovation Limited, hereafter Ocado, (WO 2017/153563) in view of Dion Dany, hereafter Dion (CA 2 574 745).

Claim 1: Ocado discloses storage system comprising a storage grid structure (Fig. 1) and multiple remotely operated storage bin handling vehicles (as exemplified in Fig. 3a), the storage grid structure comprises a first and a second type of vertical storage column profiles (Fig. 2: 16, see also generally where interior columns are different from corner and exterior columns) defining multiple storage columns (as shown) in which storage bins can be stored one on top of another in vertical stacks (Fig. 1: 10 as shown), the storage column profiles are interconnected at their top ends by rails (22) forming a horizontal rail grid upon which the bin handling vehicles (30) may move in two perpendicular directions, 
wherein the first type of storage column profiles (16) has a cross-section comprising a hollow centre section (as shown) 
wherein the second type of storage column profiles (16) has a cross-section comprising a hollow centre section (as shown) having at least two connecting elements (any surface of the hollow center can be used as a connecting element using the broadest reasonable interpretation in light of applicant’s specification), and at least one corner section (as shown), the corner section comprises two perpendicular bin guiding plates (equating to 10) for accommodating a corner of a storage bin.  Ocado does not disclose wherein the storage grid structure comprises a grid supporting structure comprising at least some of the second type of storage column profiles interconnected, via their connecting elements, by vertically inclined support struts.  Dion teaches a similar system that incorporates inclined support struts (Fig. 2: 10, generally).  It would have been obvious at the time of filing to a person having ordinary skill in the art to incorporate inclined struts to prevent racking among the various structural elements.

Claim 2: the obvious modification of the prior art provides a storage system according to claim 1, wherein the support struts have a width allowing them to be connected to a 

Claim 3: the obvious modification of the prior art provides a storage system according to claim 1, wherein the second type of storage column profiles comprises at least two corner sections (as shown), wherein two bin guiding plates (10), one of each of the two corner sections, are parallel (as shown) and extend in the same direction forming a recess delimited by the two bin guiding plates and an external surface of the centre section, and the recess has a width suitable for accommodating one of the inclined support struts (functional language fully capable of being met by the prior art).
 
Claim 4: the obvious modification of the prior art provides A storage system according to claim 3, except wherein one of the at least two connecting elements is arranged in, or at, the external surface of the centre section delimiting the recess.  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to arrange the parts In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)(the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice.)  One having ordinary skill in the art would locate the components as necessary to prevent interfering with other structural features.  

Claim 5: the obvious modification of the prior art provides a storage system according to claim 1, wherein the second type of storage column profiles comprises four connecting elements as shown in Fig. 2 of Ocado), and four corner sections (as shown, each member has a portion forming a corner), each of the connecting elements is arranged in a recess delimited by two parallel bin guiding plates (10 as shown), and each recess has a width suitable for accommodating one of the inclined support struts (functional language fully capable of being met by the prior art).  

Claim 6: the obvious modification of the prior art provides a storage system according to claim 1, wherein each of the support struts comprises a first connecting end and a second 34392814connecting end for interconnecting two separate second type of 

Claim 7: A storage system according to claim 6, wherein each connecting end has a hole for connecting the end to a connecting element of a second type of storage column profile by use of a T-bolt.  The language, “for connecting…” is considered functional language fully capable of being met by the prior art.  In other words, the examiner takes the position that a T-bolt is not positively claimed, but rather claimed as functional langauge.  

Claim 8: the obvious modification of the prior art provides a storage system according to claim 1, wherein the support struts have a cross-section which extends more in the vertical direction than in a horizontal direction (as rendered obvious by Dion: Fig. 3 as shown).  

Claim 9: the obvious modification of the prior art provides a storage system according to claim 1, except wherein a first wall-shaped framework of the storage grid structure comprises at least some of the second type of storage column profiles interconnected, via their connecting elements, by vertically inclined support struts; the support struts are preferably In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)(the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice.)  One having ordinary skill in the art would arrange the various features as desired based on the overall desired configuration of the system.

Claim 10: the obvious modification of the prior art provides a storage system according to claim 1, except wherein a second wall-shaped framework of the storage grid structure, being perpendicular to the first wall-shaped framework, comprises at least some of the second type of storage column profiles interconnected, via their connecting elements, by vertically inclined support struts; the support struts are preferably arranged in a line and extending from a position at an upper corner of the second framework 34392815First Preliminary Amendmenttowards the base of the storage grid structure, and the first and second wall-shaped framework have one of the second type of storage column profiles In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)(the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice.)  One having ordinary skill in the art would arrange the various features as desired based on the overall desired configuration of the system.

Claim 11: the obvious modification of the prior art provides a storage system according to claim 1, except wherein the storage grid structure have at least one storage column comprising four of the second type of storage column profiles interconnected by multiple vertically inclined support struts.  It would have been obvious at the time the invention was made to a person having ordinary skill in the art as a matter of duplication of parts to have this limitation because duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669 (CCPA 1960).  See MPEP §2144.04.  Further, it would have been obvious at the time the invention was made to a person having ordinary In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)(the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice.)  One having ordinary skill in the art would arrange the various features as desired based on the overall desired configuration of the system. 

Claim 12: the obvious modification of the prior art provides a storage system according to claim 1, wherein the connecting elements are attachment grooves or attachment ribs (Ocado: as shown, portion of 16 receiving 10 is a groove).  
 
Claim 13: the obvious modification of the prior art provides a storage system according to claim 12, wherein the attachment grooves comprise parallel lips extending from an external surface of the centre section (Ocado: portion of 16 extending to 10 as shown in Fig. 2 has parallel lips as shown and they extend from an external surface of portions identified as 16 in Fig. 2).

Claim 14: the obvious modification of the prior art provides a storage system according to claim 12, wherein the 

Claim 17: the obvious modification of the prior art provides a storage column profile according to claim 16, except comprising four connecting elements and four corner sections, but it does provide wherein each of the connecting elements is arranged in a recess (portion of 16 receiving 10) delimited by two of the corner sections (as shown).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art as a matter of duplication of parts to have this limitation because duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669 (CCPA 1960).  See MPEP §2144.04.  One having ordinary skill in the art would have as many parts as desired based on the desired size and configuration of the system.  

Claim 18: the obvious modification of the prior art provides a storage column profile according to claim 17, wherein each recess is delimited by two parallel bin guiding plates (as shown in Fig. 2, to elements of 10 are parallel as shown), one 

Claim 19: the obvious modification of the prior art provides a storage column profile according to claim 16, wherein the connecting element is an attachment groove comprising parallel lips (Ocado: portion of member receiving 10 and member indicated by 16 as shown in Fig. 2 has parallel lips) extending from an external surface of the centre section (as shown).

  Claim 20: the obvious modification of the prior art provides a storage column profile according to claim 16, wherein the connecting element is an attachment rib (each element receiving 10 is a rib).


Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Profiles in view of Uchida Yoko KK, hereafter Uchida (KR 20130052642).

Claim 15: Profiles discloses a storage column for a storage system according to claim 1 (see above for how this claim is interpreted), comprising four of the second type of storage column profiles (Fig. 17 as shown; the prior art has full .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For similar structural systems, see Davis (U.S. Patent 4,637,195), Lukito (U.S. Publication 2020/0347599), Lake (U.S. Publication 2018/0058067), Vanker (U.S. Publication 2011/0146201), Payne (U.S. Publication 2019/0125079), Pfeiffer (U.S. Publication 2019/0024362), Zhang (U.S. Patent 9,347,213), Castelli (U.S. Publication 2016/0222643), Schaefer (U.S. Patent 8,661,765) and Lacroix (U.S. Patent 10,662,650).  For structural systems with automated devices, see Hognaland (U.S. Publication 2017/0129702) and Lindbo (U.S. Publication 2018/0319590).

34392816Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649